
	
		I
		112th CONGRESS
		2d Session
		H. R. 3816
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2012
			Mr. Graves of
			 Missouri (for himself and Mr.
			 Lipinski) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to provide rights
		  for pilots, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pilot's Bill of
			 Rights.
		2.FAA enforcement
			 proceedings and elimination of deference
			(a)In
			 generalNotwithstanding any other provision of law, any
			 proceeding conducted under subpart C or D and F of part 821 of title 49, Code
			 of Federal Regulations, relating to denial, amendment, modification,
			 suspension, or revocation of an airman certificate, shall be conducted in
			 accordance with the Federal Rules of Civil Procedure and Federal Rules of
			 Evidence, to the extent practicable.
			(b)Access to
			 information
				(1)In
			 generalThe Administrator of the Federal Aviation Administration
			 shall advise (in a timely manner and in writing) an individual who is the
			 subject of an investigation relating to approval, denial, suspension,
			 modification, or revocation of an airman certificate under chapter 447 of title
			 49, United States Code, of the following:
					(A)The nature of the
			 investigation.
					(B)An oral or written
			 response to a Letter of Investigation from the Administrator is not
			 required.
					(C)No action or
			 adverse inference can be taken against the individual for declining to respond
			 to a Letter of Investigation from the Administrator.
					(D)Any response to a
			 Letter of Investigation from the Administrator or to an inquiry made by a
			 representative of the Administrator by the individual may be used as evidence
			 against the individual.
					(E)The releasable
			 portions of the Administrator’s investigative report will be available to the
			 individual.
					(2)Access to air
			 traffic dataThe Administrator of the Federal Aviation
			 Administration shall provide (in a timely manner) an individual who is the
			 subject of an investigation relating to approval, denial, suspension,
			 modification, or revocation of an airman certificate under chapter 447 of title
			 49, United States Code, any air traffic data that would facilitate the
			 individual's ability to productively participate in the investigation,
			 including the following:
					(A)Relevant air
			 traffic communication tapes.
					(B)Radar
			 information.
					(C)Air traffic
			 controller statements.
					(D)Flight
			 data.
					(E)Investigative
			 reports.
					(F)Any other air
			 traffic or flight data that would facilitate the individual's ability to
			 productively participate in the investigation.
					(3)TimingThe
			 Administrator shall not proceed against an individual that is the subject of an
			 investigation described in paragraph (1) for at least 30 days after the air
			 traffic data required under paragraph (2) is made available to the
			 individual.
				(c)Amendments to
			 title 49
				(1)Airman
			 certificatesSection 44703(d)(2) of title 49, United States Code,
			 is amended by striking the second sentence and inserting the following:
			 The Board is not bound by the findings of fact of the Administrator of
			 the Federal Aviation Administration or the interpretation of laws or
			 regulations the Administrator carries out, but may consider the interpretation
			 and guidance of the Administrator in its review in accordance with the general
			 administrative law principles of deference..
				(2)Amendments,
			 modifications, suspensions, and revocations of
			 certificatesSection 44709(d)(3) of title 49, United States Code,
			 is amended by striking is not bound and all that follows through
			 the end period and inserting the following: is not bound by the findings
			 of fact of the Administrator or the interpretation of laws or regulations the
			 Administrator carries out, but may consider the interpretation and guidance of
			 the Administrator in its review in accordance with the general administrative
			 law principles of deference..
				(3)Revocation of
			 airman certificates for controlled substance violationsThe third
			 sentence of section 44710(d)(1) of title 49, United States Code, is amended in
			 the third sentence, by striking is not bound and all that
			 follows through the end period, and inserting the following: is not
			 bound by findings of fact of the Administrator or the interpretation of laws or
			 regulations the Administrator carries out, but may consider the interpretation
			 and guidance of the Administrator in its review in accordance with the general
			 administrative law principles of deference..
				(d)Appeal from
			 certificate actionsUpon an order or final decision by the
			 Administrator of the Federal Aviation Administration denying an airman
			 certificate under section 44703(d) of title 49, United States Code, or imposing
			 a punitive civil action or an emergency order of revocation under section 44709
			 (d) and (e) of title 49, United States Code, the individual adversely affected
			 by the Administrator’s action may, at the individual's election, file an appeal
			 in the United States district court in which the individual resides, in which
			 the action in question occurred, or in the district court for the District of
			 Columbia. If the individual adversely affected by the Administrator’s action
			 elects not to file an appeal in a Federal district court, the individual may
			 file an appeal with the National Transportation Safety Board.
			(e)Standard of
			 reviewIn an appeal filed under subsection (d), the district
			 court or the National Transportation Safety Board, as the case may be, shall
			 give full independent review of a denial, suspension, or revocation ordered by
			 the Administrator, including substantive independent and expedited review of
			 any decision by the Administrator to make the order effective
			 immediately.
			3.NOTAMS Provided
			 to Airmen
			(a)In
			 general
				(1)DefinitionIn this section, the term
			 NOTAM means notices to airmen.
				(2)ImprovementsNot later than 180 days after the date of
			 the enactment of this Act, the Administrator of the Federal Aviation
			 Administration shall begin a Notice to Airmen Improvement Program (in this
			 section referred to as the NOTAM Improvement Program) to—
					(A)improve the system of providing airmen with
			 pertinent and timely information regarding the national airspace system;
					(B)to archive, in a public central location,
			 all notices to airmen, including the original content and form of the notices,
			 the original date of publication, and any amendments to such notices with the
			 date of each amendment; and
					(C)apply filters so
			 that pilots can prioritize critical flight safety information from other
			 airspace system information.
					(b)Goals of
			 programThe goals of the NOTAM Improvement Program are to—
				(1)decrease the
			 overwhelming volume of NOTAMS an airman receives when retrieving airman
			 information prior to a flight in the national airspace system;
				(2)make the NOTAMS
			 more specific and relevant to the airman's route and in a format that is more
			 useable to the airman;
				(3)provide both a
			 full set of NOTAM results in addition to specific information requested by
			 airmen;
				(4)provide a document
			 that is easily searchable; and
				(5)provide a
			 filtering mechanism similar to that provided by the Department of Defense
			 Notices to Airmen.
				(c)Advice from
			 private sector groupsThe Administrator shall establish a NOTAM
			 Improvement Panel, consisting of relevant nonprofit and not-for-profit general
			 aviation pilot groups, to advise the Administrator in carrying out the goals of
			 the Program under this section.
			(d)Phase-In and
			 completionThe improvements required by this section shall be
			 phased in as quickly as practicable and shall be completed not later than the
			 date that is 1 year after the date of the enactment of this Act.
			4.Flight Service
			 Station BriefingsThe Flight
			 Service Station briefings and other air traffic services performed by any
			 government contractor shall be available to airmen under the section 522 of
			 title 5, United States Code (commonly known as the Freedom of
			 Information Act).
		5.Medical
			 certification
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Administrator of the
			 Federal Aviation Administration shall begin a review of the Administration's
			 medical certification standards and forms in order to—
				(1)revise the medical
			 application form to provide greater clarity and guidance to applicants;
			 and
				(2)align medical
			 qualification policies with present-day qualified medical judgment and
			 practices as they may apply to an individual’s medically relevant
			 circumstances; and
				(3)publish objective
			 medical standards so that the public is fairly advised of the criteria that
			 determines an airman’s medical certificate eligibility.
				(b)Goals of
			 programThe goals of the review are to—
				(1)provide questions
			 in the medical application form that—
					(A)are appropriate
			 without being overly broad;
					(B)are subject to a
			 minimum amount of misinterpretation and mistaken responses;
					(C)allow for
			 consistent treatment and responses during the medical application process;
			 and
					(D)avoid unnecessary
			 allegations that an individual has intentionally falsified answers on the
			 form;
					(2)provide questions
			 that elicit information that is relevant to making a determination of an
			 individual’s medical qualifications within the standards identified in the
			 Administrator’s regulations;
				(3)give medical
			 standards greater meaning by ensuring the information requested aligns with
			 present-day medical judgment and practices; and
				(4)provide that the
			 application of those standards ensures an appropriate and fair evaluation of an
			 individual’s qualifications, and that the individual understands the basis for
			 determining medical qualifications.
				(c)Advice from
			 private sector groupsThe Administrator shall establish a panel,
			 consisting of relevant nonprofit and not-for-profit general aviation pilot
			 groups, aviation medical examiners, and other qualified medical experts, to
			 advise the Administrator in carrying out the goals of the review required by
			 this section.
			(d)Phase-In and
			 completionThe actions to revise the medical application form, to
			 align the medical qualification policies, and to publish objective medical
			 standards shall be phased in as quickly as practicable and shall be completed
			 not later than the date that is 1 year after the date of the enactment of this
			 Act.
			
